Citation Nr: 1624673	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  08-25 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for low back strain.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1956 to September 1977 and from March 1982 to June 1987.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an August 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Oakland, California RO.  In a decision issued in January 2014, the Board denied a rating in excess of 20 percent for low back strain.  The Veteran appealed that decision to the Court.  In September 2014, the Court issued an order that vacated the January 2014 Board decision with respect to the denial of a rating in excess of 20 percent for low back strain, and remanded that matter for readjudication consistent with the instructions outlined in a September 2014 Joint Motion for Remand (Joint Motion) by the parties.  In December 2014, the case was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

Pursuant to the Board's December 2014 remand, the AOJ sent the Veteran a letter in January 2015 asking him to identify the providers of all evaluations and treatment he had received for his low back disability during the period of claim, and to provide any releases necessary for VA to secure the records of any such private treatment.  The Veteran did not respond to this letter.

On February 2015 VA spine examination, the Veteran reported that he continued to receive pain management treatment for his low back through a private provider (Dr. Hoffman) at Sutter North Medical Group in Yuba City, California.  Thereafter, in a May 2016 statement, the Veteran notified VA that he was still receiving physical therapy for his back and was also regularly getting shots administered to his back.

At present, the most recent private treatment reports of record from the Sutter North Medical Group are dated in November 2012.  In light of the above evidence identifying the Veteran's current and ongoing treatment at this private facility, he should again be asked to provide the release necessary for VA to secure all outstanding private treatment reports from such facility.  He should be informed that he will have one year from the date of the AOJ's request to provide the requested release or submit the additional evidence or information sought before the appeal is processed under 38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his low back disability, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include from Sutter North Medical Group.

The Veteran should be advised that his cooperation is paramount, as without it, VA will be unable to obtain pertinent records necessary to properly adjudicate his claim.  Specifically, he should be advised that he will have one year from the date of the AOJ's request to provide the requested release or submit the additional evidence or information sought, before the appeal is processed under 38 C.F.R. § 3.158(a).

2.  The AOJ should then review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

